Citation Nr: 0946367	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for asbestosis-related 
lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran is not shown to have service in the Republic 
of Vietnam during the Vietnam era.

2.  Type II diabetes mellitus is not shown to be due to 
herbicide exposure or any other event or incident of the 
Veteran's period of active service and was first manifested 
decades after discharge from service.

3.  The preponderance of the evidence is against a finding 
that the Veteran has bronchitis.  

4.  The Veteran was exposed to asbestos during service when 
serving on a ship.

5.  The preponderance of the evidence is against a finding 
that the Veteran has an asbestos-related lung disease.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Asbestos-related lung disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)), defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA's notice provisions require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what necessary information or 
evidence, if any, the claimant must obtain; and what 
necessary information or evidence, if any, the VA will 
attempt to obtain.  These requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice, however, is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In March 2005 and June 2008 letters, VA notified the Veteran 
of what information and evidence is needed to substantiate a 
claim of service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  In the June 
2008 letter, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this notice regarding the assignment of a disability rating 
and an effective date was provided after the rating decision 
on appeal, any delay in notice is not prejudicial since the 
claim was readjudicated again in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  VA obtained private medical records, VA medical 
records, and records relied upon by the Social Security 
Administration in awarding the Veteran disability benefits.  
The Veteran was provided a hearing before the undersigned in 
August 2007.  VA also provided the Veteran with an 
examination in connection with the claim for service 
connection for an asbestos-related lung disease, and the 
Board obtained an additional medical opinion from the 
Veterans Health Administration.  

VA did not provide the Veteran with examinations in 
connection with the claims for service connection for Type II 
diabetes mellitus and bronchitis, and the Board finds that 
examinations were not necessary to decide the merits of these 
two claims.  In disability compensation claims, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence on file for the VA Secretary to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).

As to the claim for service connection for bronchitis, the 
preponderance of the evidence is against a finding that the 
Veteran has a current disability involving chronic 
bronchitis.  There is one notation in an April 2005 VA 
treatment record of bronchitis, and it appears the examiner 
was merely reporting what the probable symptoms were.  No 
other record in the claims file shows a diagnosis of 
bronchitis, and there are medical records dating from 1996 to 
2008 in the claims file-a period covering 12 years.  The 
Veteran underwent a respiratory examination in November 2005, 
and the examiner did not enter a diagnosis of bronchitis.  
Thus, the Board finds that the evidence fails to establish 
either a current chronic disability or persistent or 
recurrent symptoms of a disability.  

As to the claim for service connection for Type II diabetes 
mellitus, there is no question that the Veteran has a current 
diagnosis of diabetes mellitus.  However, as explained below, 
the Board finds that there is no established event, injury, 
or disease in service to which the current disability could 
be related, as the Veteran did not serve in country when he 
was stationed on a ship during the Vietnam era.  
Additionally, diabetes mellitus was not diagnosed until 
decades after the Veteran's discharge from service (the 
Veteran has not alleged that diabetes mellitus had its onset 
in service).

Since at least one element of the McLendon test has not been 
met as to either of these claims, an examination or medical 
nexus opinion is not necessary to make a decision on the 
claims  

The Veteran has not put the RO or the Board on notice of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims  As such, all relevant evidence 
necessary to decide the Veteran's appeal has been obtained 
and the case is ready for appellate review.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty. 38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d). Establishing direct service connection generally 
requires competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a 
disease or injury; and (3) a nexus between an in-service 
injury or disease and the current disability.  See generally 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).



Diabetes Mellitus

The Veteran is currently contending that service connection 
for diabetes mellitus is warranted on a presumptive basis due 
to Agent Orange exposure in the Republic of Vietnam.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
The Board notes that Type II diabetes mellitus is a disorder 
for which a causal connection to herbicide exposure is 
presumed.  On the other hand, the Secretary of Veterans 
Affairs has determined that there is no presumptive positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to 
have served in that Republic, requires that an individual 
actually have been present within the boundaries of the 
country.  Specifically, the General Counsel has concluded 
that in order to establish qualifying "service in Vietnam," 
a veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute "service in the Republic of 
Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the 
landmass or inland waters of the Republic of Vietnam at some 
point during his service in order to establish qualifying 
service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 
(2008), cert. denied 129 S.Ct. 1002 (2009).

In this case, the medical evidence of record establishes that 
the Veteran is competently diagnosed with Type II diabetes 
mellitus.  The central question is whether the Veteran had 
active service in the Republic of Vietnam. According to the 
Veteran, the ship on which he served was, at one time, on the 
coast of Vietnam, approximately five miles from land.  See 
August 2007 Board hearing transcript on page 4.  He testified 
he served on the USS Bennington for two and one-half years.  
Id.  

VA attempted to verify the Veteran's allegation that his ship 
was on the shores of Vietnam.  In a response from the U.S. 
Army and Joint Services Records Research Center (formerly 
U.S. Armed Services Center for Unit Records Research), it 
indicated that a review of the Aviation Historical Summary 
submitted by the USS Bennington failed to document the ship 
was ever in the port in the Republic of Vietnam.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for Type II diabetes 
mellitus.  The Veteran does not contend he set foot in the 
Republic of Vietnam.  Rather, he alleges that the ship on 
which he served was on the shores of the Republic of Vietnam 
(within five miles of its land).  As already stated above, 
service in the waters surrounding Vietnam does not constitute 
service in country.  Therefore, without objective, 
corroborating evidence that the Veteran set foot in Vietnam, 
service connection for Type II diabetes mellitus as 
presumptively due to Agent Orange exposure is not warranted.

The Veteran has not attempted to state that diabetes mellitus 
had its onset in service or that it manifested to a 
compensable degree within one year following discharge from 
service.  Nevertheless, the Board will address direct service 
connection for the purpose of addressing all bases of 
entitlement.  There is nothing in the service treatment 
records to indicate the Veteran had diabetes mellitus, and 
there is no competent evidence that diabetes mellitus was 
manifested to a compensable degree within one year following 
discharge from service.  Therefore, service connection for 
Type II diabetes mellitus on a direct basis must be denied.

Bronchitis

At the August 2007 Board hearing, the Veteran testified he 
had problems with bronchitis prior to entering service and 
that it worsened during service.  He described still having 
problems with bronchitis.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bronchitis.  The Board 
has gone through all the records in the claims file, which 
includes the records from the Social Security Administration 
and there is a lack of competent evidence that the Veteran 
has bronchitis.  As mentioned above, an April 2005 VA 
outpatient treatment report shows that the Veteran was having 
a productive cough for the last seven days.  The examiner 
stated that the Veteran had complaints of "probable 
bronchitis."  Examination of lungs revealed scattered 
wheezes in both lungs.  The examiner entered an assessment of 
bronchitis.  This is the only diagnosis of bronchitis in the 
claims file, and the medical records in the claims file cover 
a 12-year period (1996 to 2008).  When the Veteran filed his 
claim for Social Security Administration disability benefits 
in August 2002, he did not include bronchitis as a disability 
affecting his ability to work.

Thus, the Board concludes the preponderance of the evidence 
is against a finding that the Veteran has bronchitis, and 
therefore service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).  While the appellant is competent to report having 
shortness of breath and other symptoms associated with 
bronchitis, he is not competent to state that he has 
bronchitis, as that requires a competent medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to the Veteran's allegations of having bronchitis prior to 
service, the service treatment records show no competent 
evidence of bronchitis, including at the time the Veteran 
entered service.  Regardless, the fact that the Board has 
determined that the preponderance of the evidence is against 
a finding that the Veteran has a current disability, what 
happened in service is not dispositive to the claim.

Asbestos-related lung disease

At the August 2007 hearing, the Veteran stated he was exposed 
to asbestos when he worked on the USS Bennington for two and 
one-half years.  He stated his military occupational 
specialty was a boiler technician.  The Veteran testified he 
was diagnosed with asbestosis in 2003 based upon x-ray 
findings and was currently receiving treatment for it.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for asbestos-related lung 
disease.  Initially, the Board notes that the Veteran was 
exposed to asbestos while working on the USS Bennington as a 
boiler technician.  That fact is conceded.  Additionally, 
there is competent evidence in the file that establishes the 
Veteran has asbestosis.  However, the Board find the more 
probative evidence establishes that the Veteran does not have 
asbestos-related lung disease.  

The evidence establishing current asbestos-related lung 
disease is a private August 2003 chest x-ray which was 
interpreted in June 2004.  The examiner, who is board 
certified in internal medicine, pulmonary diseases and 
critical care, stated the chest x-ray showed the Veteran had 
interstitial changes consistent with pulmonary asbestosis in 
a subject assuming an appropriate environmental exposure 
history and adequate latent period.  

A May 2005 letter from Dr. Christopher John indicates that he 
reviewed the June 2004 interpretation of the August 2003 
chest x-ray.  He noted the findings described above and 
concluded that based upon the Veteran's industrial history, 
abnormal chest x-ray, and pulmonary function, he believed 
"beyond a reasonable medical doubt" that the Veteran had 
evidence of asbestos-related lung disease.

Evidence against a finding of asbestos-related lung disease 
is a November 2005 VA examination report.  There, the VA 
examiner reviewed the claims file.  He concluded that the VA 
chest x-ray and VA CT scan did not support the diagnosis of 
asbestosis lung disease.  He noted that the VA CT scan had 
failed to establish findings typical of asbestosis lung 
disease and noted that these findings contradicted the August 
2003 B-reader x-ray interpretation.  He added that it was a 
known fact that chest x-ray and CT findings indicating 
asbestosis would show pleural thickening calcification, as 
well as ground glass opacification with nodular opacities in 
the chest, which were not found on the VA CT scan.  He noted 
that follow-up x-rays done at VA had failed to reveal these 
findings as well.  

The VA examiner concluded there was no x-ray evidence to 
support the diagnosis of asbestosis lung disease for the 
reasons described above.  He diagnosed the Veteran with 
apical fibrosis and noted that this was a nonspecific finding 
that could be found with many conditions and did not render 
the diagnosis of asbestosis lung disease.  The VA examiner 
noted he had reviewed these findings with a staff pulmonary 
physician, who agreed with the VA examiner's opinion and 
rationale.

The May 2005 private medical opinion was submitted after the 
November 2005 VA examination report.  The Board remanded the 
case for the November 2005 VA examiner to review the 
additional evidence and provide an amended opinion, if 
warranted.  In a January 2009 addendum, the VA examiner 
stated that his November 2005 opinion was unchanged.  He 
stated that he did not find any subsequent findings that 
would indicate evidence of asbestosis lung disease based a 
review of the evidence of record, including the additional 
evidence submitted after the VA examination.

The Board solicited an opinion from a Veterans Health 
Administration pulmonologist as to whether or not the Veteran 
had current asbestos-related lung disease.  In an August 2009 
memorandum, the VA pulmonologist conceded the Veteran's 
asbestos exposure in service.  He stated that the findings 
that the pulmonary function test revealed restrictive defect 
was a non-specific finding.  The VA pulmonologist noted, 
"Restrictive disease can be due to intrinsic lung disease or 
chest wall abnormalities including morbid obesity[,] which 
the patient has."

The examiner noted that the major area of controversy was the 
discrepant radiologic findings.  The VA pulmonologist stated 
the following, in part:

A [chest x-ray] from outside was reported 
as showing interstitial lung disease 
consistent with asbestos[is].  [Chest x-
rays] done at the VA did not.  Most 
importantly, a CT scan of the chest did 
not disclose evidence of any interstitial 
lung disease including asbestosis.  The 
fibrous changes described in the upper 
lobes are a non[-]specific finding that 
is not characteristic of asbestos[-
]related disease.  There were also no 
pleural lesions seen as is commonly seen 
with asbestos[-]related disease.  The CT 
scan is more sensitive at delineating 
interstitial lung disease than the plan 
[chest x-ray] and must be taken as the 
definitive test.  Sometimes it can be 
difficult to accurately examine the lung 
parenchyma in a morbidly[-]obese 
individual due to technical factors and 
perhaps this is relevant in the outside 
[chest x-ray].

Thus, my opinion is that the currently 
assembled medical findings do not support 
a diagnosis of pulmonary asbestosis.  
This opinion is based on the lack of 
radiologic findings to support a 
diagnosis of pulmonary asbestosis.  

Here, the Board finds that the medical opinions determining 
that the Veteran does not have asbestos-related lung disease 
outweigh those that establish asbestos-related lung disease.  
Both the VA examiner and the VA pulmonologist provided a 
rationale for their medical opinions, which was based upon a 
review of the evidence, which included competent medical 
opinions that the Veteran has asbestos-related lung disease.  
In other words, the VA physicians had an opportunity to 
review evidence both supporting and refuting current 
asbestos-related lung disease and determined that the 
evidence established the Veteran did not have asbestos-
related disease.  The VA examiner noted that the August 2003 
private x-ray was the only report to indicate asbestos-
related lung disease.  He found the VA CT scan and x-rays to 
be more probative as to the Veteran not having any asbestos-
related lung disease since they failed to show findings 
consistent with such diagnosis.  The VA pulmonologist 
specifically stated that the CT scan was more sensitive and 
"must be taken as the definitive test" over the other chest 
x-rays.  

In the May 2005 positive medical opinion, Dr. John made no 
findings that he had reviewed the VA chest x-rays or CT scan, 
which had failed to show findings of asbestos-related lung 
disease.  Rather, his opinion seems to be based solely on the 
August 2003 chest x-ray and the pulmonary function test.  He 
provided no rationale for his medical opinion except to state 
that based upon the chest x-ray and the pulmonary function 
test, he found the Veteran had asbestos-related lung disease.  
The VA pulmonologist, however, explained how the pulmonary 
function test results were "a non specific" finding and did 
not necessarily indicate the Veteran had asbestos-related 
lung disease.  

To sum up the Board's findings, it concludes that the medical 
opinions provided in the November 2005 VA examination report 
(which was reiterated in January 2009) and the August 2009 
Veterans Health Administration opinion are the most probative 
evidence as to whether or not the Veteran has asbestos-
related lung disease.  No rationale was provided by Dr. John, 
which significantly lessens the probative value of his 
medical opinion.  He did not acknowledge that there were 
other x-rays that contradicted the August 2003 chest x-ray.  
The VA physicians both acknowledged the private x-ray showing 
asbestos-related lung disease and the VA x-rays and CT scan 
showing no asbestos-related lung disease and provided a 
rationale that was based upon medical principles and evidence 
in the claims file specific to the Veteran.  This is why the 
Board has found that the opinions determining that the 
Veteran does not have asbestos-related lung disease outweigh 
the opinions that state he does have such disease.  

In sum, for the reasons stated above, the Board concludes 
that the Veteran does not have asbestos-related lung disease 
due to asbestos exposure in service, and the claim is denied.  
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  

Benefit of the doubt

Accordingly, the Board finds that a preponderance of the 
evidence is against the Veteran's claims for service 
connection for Type II diabetes mellitus, bronchitis, and 
asbestos-related lung disease, and the claims must be denied.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for bronchitis is denied.

Service connection for asbestos-related lung disease is 
denied.



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


